DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on June 28, 2022 is acknowledged. Claims 1-17 are pending. Applicant amended claims 1, 5, 6, 9, 10 and 12, and added new claims 15-17. 
	The claim objection, the double patenting rejection, and the 35 U.S.C. 112 rejections set forth in the previous Office action have been withdrawn in light of the amendment. 
Response to Arguments
While the amendment necessitated the new grounds of rejection below, Applicant’s arguments remain pertinent. That said, Applicant’s arguments with respect to the patentability of claims 1-5 and 15 have been considered but they are not persuasive. 
Applicant argues that claims 1-5 and 15 are patentable over the disclosure of Krockenberger et al. because Krockenberger et al. do not disclose a method in which a value consisting essentially of an RBC absorption value is measured. The argument is not persuasive because according to the claim language, the claimed method need not necessarily measure RBC absorption. Rather, claim 1 requires measurement of at least one of an RBC absorption, WBC scatter and PLT scatter. Because the method taught by Krockenberger et al. still measures WBC scatter and PLT scatter, claims 1-5 and 15 remain unpatentable over Krockenberger et al.     
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is indefinite because the nexus between each of the measured values to the concentration of RBCs, WBCs and PLTs is unclear. Presumably, the RBC absorption value corresponds to the concentration of the RBCs, the WBC scatter value corresponds to the concentration of the WBCs, and the PLT scatter value corresponds to the concentration of the PLTs. However, according to the claimed language, a concentration of one of the RBCs, WBCs and PLTs can be determined based on all three measurements. Consequently, the purpose of obtaining the other two measurements is unclear if only one concentration is determined. 
For examination purposes, it will be presumed that the claim intends to recite, “determining a concentration of at least one of the RBCs, WBCs and PLTs present in the sample mixture based on at least one of the RBC absorption value, the WBC scatter value, and the PLT scatter value, respectively”. 
Claim 9 is indefinite because there is no antecedent basis for the limitation “the light scattered by the RBCs”. According to claim 1, only the absorption of RBCs is measured. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-17 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 15-17 fail to further limit the claimed invention because the claims merely recite an inherent property of the claimed RBC absorption value (i.e. within the RBCs, it is the hemoglobin that absorbs light; naturally, the claimed RBC absorption value represents the percentage of incident light absorbed by the hemoglobin in the RBCs).  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
Claims 1, 2, 5 and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Krockenberger et al. (US 2010/0273168 A1). 
With respect to claim 1, Krockenberger et al. disclose a method for quantifying blood cell components, the method comprising: 
obtaining a blood sample from a subject (see [0091]), the blood sample comprising red blood cells (RBCs), white blood cells (WBCs), and platelets (PLTs) (see [0102]); 
mixing the blood sample with a non-lysing (see abstract), aqueous (see [0079] disclosing saline) solution (see [0016]) to form a sample mixture comprising a predetermined tonicity; 
passing the sample mixture through a flow cell (see [0013]); 
emitting light towards the flow cell (see [0013]); 
measuring an amount of light scattered by WBCs and PLTs (see abstract disclosing that scatter is measured for each cell); and
determining a concentration of the WBCs and the PLTs present in the sample mixture based on the measured amount of light scattered by the WBCs and PLTs (see abstract disclosing that both types of cells are quantified).
Moreover, Krockenberger et al. disclose that dyes are used only when quantifying erythroblasts and reticulocytes (the dyes stain nucleus and RNA) (see [0013]-[0014]), and the staining constitutes “additional steps” (see [0013]-[0014]). Moreover, Krockenberger et al. disclose that for most measurements (e.g. general RBC quantification), no dye is used (see [0061]). Based on the disclosure, the sample mixture for the method discussed above (WBC and PLT quantification without erythroblast/reticulocyte quantification) does not utilize a dye. 
Alternatively, it would have been obvious to one of ordinary skill in the art to not use a dye when performing the above-identified method for the purpose of quantifying WBCs and PLTs only. 
With respect to claim 2, the sample mixture consists of blood and saline (see [0079] disclosing that the solution is a single reagent solution of saline). 
With respect to claim 5, because RBC absorbance is an optional measurement, Krockenberger et al. need not teach the subject matter of claim 5 to reject the claim. 
With respect to claim 15, the claim does not further limit the claimed invention, as discussed above. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Krockenberger et al. in view of Wu et al. (US 2012/0282600 A1).
Krockenberger et al. do not disclose that the saline solution is buffered. However, it would have been obvious to one of ordinary skill in the art to buffer the saline solution in order to prevent or minimize undesired pH change, which can lyse cells. According to Wu et al., changes in pH of a solution used to suspend blood cells can cause lysis of the blood cells (see [0039]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Krockenberger et al. in view of Mitzner et al. (US 4,727,042).
Krockenberger et al. do not disclose the tonicity of the saline solution. However, it would have been obvious to one of ordinary skill in the art to provide the saline solution with a tonicity that approximates the tonicity of blood plasma in order to prevent deformation of blood elements (e.g. cells). Mitzner et al. teach the use of a saline solution having a tonicity that approximates the tonicity of blood plasma for this very purpose when performing blood cytometry (see lines 54-60, col. 4). Naturally, the tonicity of the sample mixture in the modified Krockenberger et al. method would fall within the claimed tonicity range (the tonicity of blood plasma is ~290 mOsm).  
Allowable Subject Matter
Claims 6-8 and 10-14 are allowed. In addition, claim would be allowable if it is amended to overcome the applicable 35 U.S.C. 112b rejection set forth above. 
The following is a statement of reasons for the indication of allowable subject matter:  
Krockenberger et al. disclose a method for quantifying blood cell components, as discussed above. Krockenberger et al. further disclose a step of measuring an amount of light absorbed by the RBCs (see abstract disclosing that absorbance is measured for each cell), and determining a concentration of the RBCs present in the sample mixture based on the measured amount of light absorbed by the RBCs (see abstract). 
However, Krockenberger et al. measures light scatter as well as light absorption when analyzing the RBCs (see [0031]). Consequently, Krockenberger et al. do not disclose obtaining a value consisting essentially of an RBC absorption value, as recited in independent claims 6 and 12. Moreover, based on the disclosure of Krockenberger et al., there is no motivation to measure exclusively absorption of the RBCs so as to arrive at the claimed inventions.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796